DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 and 02/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘161 (US 20110019161 A1).
Regarding claim 1, Chen ‘161 teaches a projection apparatus (Fig. 1 and 2) comprising: 
a frame body (10, 20, and 32a), an optical engine module (32 and 33), a projection lens (31), and a first heat dissipation module (70-73), wherein the optical engine module (32 and 33) is disposed in the frame body (10, 20, and 32a) and comprises at least one light source (33) and a light valve (32), wherein the at least one light source (33) is configured to provide an illumination light beam, and the light valve (32) is located in a transmission path of the illumination light beam and is configured to convert the illumination light beam into an image light beam, the projection lens (31) is located in a transmission path of the image light beam and is configured to project the image light beam, and the first heat dissipation module (70-73) is disposed on the frame body (10, 20, and 32a) and is in contact with at least one of the at least one light source (33) and the light valve (32), wherein the frame body (10, 20, and 32a) and the first heat dissipation module (70-73) together form at least part of a housing of the projection apparatus.

It is well known in the art that the frame body is typically made of plastic and the heat dissipation module is made of metal.  In other words, the thermal conductivity coefficient of the frame body is less than a thermal conductivity coefficient of the first heat dissipation module.
Regarding claim 2, Chen ‘161 further teaches the frame body (10, 20, and 32a) has a first opening (101), and the first heat dissipation module (70-73) covers the first opening (101).
Regarding claim 3, Chen ‘161 further teaches the first heat dissipation module (70-73) is located above the optical engine module (32 and 33) in a direction of gravity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘161 in view of Woo (US 20070024814 A1).
Regarding claim 4, Chen ‘161 does not explicitly teach the first heat dissipation module (70-73) comprises a main portion and a bent portion (73), the main portion is in contact with the light valve (32), and the bent portion (73) is in contact with the at least one light source (33).
Woo teaches the first heat dissipation module (10, 20, 30, and 40; Fig. 1-4) comprises a main portion (10) and a bent portion (21, 41), the main portion (10) is in contact with the light valve (51), and the bent portion (21, 41) is in contact with the at least one light source (61).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen ‘161 with Woo; because it allows increasing heat dissipating capacity for the light valve cooling device.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘161 in view of Chen ‘690 (US 20100033690 A1).
Regarding claim 5, Chen ‘161 does not explicitly teach at least one processing module and at least one second heat dissipation module, wherein the at least one processing module is disposed in the frame body, the at least one second heat dissipation module is disposed on the frame body  and is in contact with the at least one processing module, the frame body, the first heat dissipation module, and the at least one second heat dissipation module together form at least part of the housing of the projection apparatus, and the thermal conductivity coefficient of the frame body is less than a thermal conductivity coefficient of the at least one second heat dissipation module.
Chen ‘690 teaches at least one processing module (30) and at least one second heat dissipation module (29), wherein the at least one processing module (30) is disposed in the frame body (10), the at least one second heat dissipation module (29) is disposed on the frame body (10) and is in contact with the at least one processing module (30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen ‘161’ with Chen ‘690 such that the frame body, the first heat dissipation module, and the at least one second heat dissipation module together form at least part of the housing of the projection apparatus, and the thermal conductivity coefficient of the frame body is less than a thermal conductivity coefficient of the at least one second heat dissipation module; because it improves cooling efficiency of the projection system.
Regarding claim 6, the combination of Chen ‘161 and Chen ‘690 consequently results in the frame body (10 of Chen ‘690) has at least one second opening (111 of Chen ‘690), and the at 
Regarding claim 7, the combination of Chen ‘161 and Chen ‘690 consequently results in the frame body (10, 20, and 32a of Chen ‘161) has a top surface and at least one side surface connected to the top surface, the first heat dissipation module (70-73 of Chen ‘161) is disposed on the top surface, and the at least one second heat dissipation module (29 of Chen ‘690) is disposed on the at least one side surface (Fig. 1 and 2 of Chen ‘161; Fig. 1 and 2 of Chen ‘690).
Regarding claim 8, the combination of Chen ‘161 and Chen ‘690 consequently results in the first heat dissipation module (70-73 of Chen ‘161) is not in contact with the at least one second heat dissipation module (29 of Chen ‘690).
Regarding claim 9, the combination of Chen ‘161 and Chen ‘690 consequently results in the at least one processing module is a power processing module or an image signal processing module ([0014] of Chen ‘690).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘161 in view of Shiraishi (US 20020131023 A1).
Regarding claim 10, Chen ‘161 does not explicitly teach the optical engine module (32 and 33) comprises a light transmissive cover body, the light transmissive cover body is assembled to the frame body (10, 20, and 32a) and covers the optical engine module (32 and 33), and the image light beam is configured to be projected through the light transmissive cover body.
Shiraishi teaches a light transmissive cover body (24, 33), the light transmissive cover body is assembled to the frame body (15) and covers the optical engine module (3), and the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chen ‘161 with Shiraishi; because it allows sealing the optical engine to prevent dust creating overheating condition and/or degrading optical performance.
Regarding claim 11, the combination of Chen ‘161 and Shiraishi consequently results in the frame body (10, 20, and 32a of Chen ‘161), the first heat dissipation module (70-73 of Chen ‘161), and the light transmissive cover body (24, 33 of Shiraishi) together form at least part of the housing (15 of Shiraishi) of the projection apparatus.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
US 20200159097 A1, US 20190331999 A1, US 10520803 B2, US 20180239225 A1, US 20170366790 A1, US 20160330419 A1, US 9952487 B2, US 20160021349 A1, US 20140211173 A1, US 20130242271 A1, US 20080049190 A1, US 20070139887 A1, US 20070024814 A1, US 20060290893 A1, US 20020131023 A1, US 20030214636 A1, US 20050018143 A1, US 20050248728 A1, US 20070040994 A1, US 6394608 B1, US 6582083 B2, US 6779894 B2, US 6935750 B2, US 7128422 B2, and US 7341354 B2, disclose projection system having heatsink integrated with housing/walls of housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882